ACCEPTED
FILED                                                 04-15-00670-CV
11/13/2015 10:37:52 AM                    FOURTH COURT OF APPEALS
Donna Kay McKinney                             SAN ANTONIO, TEXAS
Bexar County District Clerk                     11/13/2015 4:52:01 PM
Accepted By: Consuelo Gomez                            KEITH HOTTLE
                                                               CLERK




                                     FILED IN
                              4th COURT OF APPEALS
                               SAN ANTONIO, TEXAS
                              11/13/2015 4:52:01 PM
                                  KEITH E. HOTTLE
                                       Clerk